Citation Nr: 1026474	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  98-09 232	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
schizophrenia.

2.  Entitlement to service connection, to include on a secondary 
basis for bilateral eye disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The Veteran had active service from December 1967 to March 1971.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of June 1997 and August 2007 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico.  The latter decision denied service connection 
for bilateral eye disability, and the Veteran perfected his 
appeal of that matter in July 2008.  In December 2003 the case 
was remanded to the RO for further development.  

In April 2007, the Board issued a decision denying entitlement to 
a rating in excess of 30 percent for schizophrenia for the period 
prior to May 18, 1999, and to a rating in excess of 50 percent 
for the period from May 18, 1999.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in an October 2007 order, the Court 
granted a Joint Motion for Remand filed by the parties to the 
action, and vacated and remanded the case to the Board.  Then, in 
February 2008, the Board remanded the claim to the RO for further 
development.  

In a May 11, 2009, decision, the Board granted entitlement to a 
50 percent rating for schizophrenia for the period prior to May 
18, 1999, and denied entitlement to a rating in excess of 50 
percent for the period since May 18, 1999.  The Veteran appealed 
the decision to the Court, and in a March 2010 Order, the Court 
again granted a Joint Motion for Remand, and vacated and remanded 
the case to the Board.

The Board notes that although the March 2010 Order is not a model 
of clarity, it appears from the joint motion it granted that it 
was not the intention of the parties to disturb the Board's grant 
of a 50 percent evaluation for the period prior to May 18, 1999.  
Consequently, the issue before the Board concerns the propriety 
of the 50 percent evaluation in effect since the filing of the 
claim.  The Board has recharacterized the issue on appeal 
accordingly.

In March 2010, the Veteran advised VA that he had moved to 
Connecticut and desired that the Hartford, Connecticut RO assume 
jurisdiction over his claims files. It appears that jurisdiction 
over the case was thereafter transferred to the Hartford RO.

The Veteran was previously represented by an attorney in his 
appeal before the Board.  In July 2008 he appointed his current 
representative.

In prior remands, the Board referred the matter of entitlement to 
a total rating based on individual unemployability due to 
service-connected disabilities (TDIU) to the RO for 
consideration.  To date, the RO has not acted on this referral.  
The Board notes that the Veteran is in receipt of a 100 percent 
schedular rating for non-Hodgkin's lymphoma, but that this does 
not moot the issue of entitlement to a TDIU.  See Bradley v. 
Peake, 22 Vet. App. 280 (2008).

The Board lastly notes that a statement of the case was issued in 
February 2009  addressing a large number of issues unrelated to 
the current appeal.  In an April 2009 statement, the Veteran 
clarified that he did not intend to seek appellate review of 
those issues.  Notably, he did not withdraw his appeal as to the 
bilateral eye disability issue, and the RO has certified that 
issue to the Board for appellate review.

The issue of service connection for bilateral eye disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's schizophrenia is manifested by occupational and 
social impairment with reduced reliability and productivity or 
deficiencies in most areas, but not by total occupational 
impairment. 


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for schizophrenia have 
been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 
4.10, 4.130, Diagnostic Code 9204 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.

In the present case, the Veteran was not provided with 
38 U.S.C.A. § 5103(a)-compliant notice prior to the June 1997 
rating decision, as the rating decision pre-dated the 
promulgation of the current version of that statute by several 
years.  The record shows he was provided with the appropriate 
notice in May 2001, May 2004, January 2005, August 2005, and 
October 2008 letters.  The October 2008 correspondence advised 
him of the information and evidence necessary to substantiate an 
increased rating and the effective date to be assigned in the 
event an increased rating was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The RO last readjudicated 
the claim in a December 2008 statement of the case.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) purported to clarify VA's notice obligations in 
increased rating claims.  The Court held that a notice letter 
must inform the veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment and daily life.  The Court also held that where the 
claimant is rated under a diagnostic code that contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life, the notice letter must provide at least general notice of 
that requirement.

The Court's decision was thereafter reversed by the U.S. Court of 
Appeals for the Federal Circuit in pertinent parts.  See Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing 
the above notice letters in light of the Federal Circuit's 
decision, particularly the October 2008 correspondence, the Board 
finds that the Veteran has received the notice to which he is 
entitled in this case.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board notes 
that pertinent records from all relevant sources identified by 
him and for which he authorized VA to request, were obtained by 
the RO or provided by the Veteran himself.  38 U.S.C.A. § 5103A.  
Although the record suggests the Veteran was receiving disability 
benefits from the Social Security Administration (SSA), in June 
2008 that agency indicated that no records for the Veteran were 
on file with the SSA, and that further efforts to find such 
records would be futile.  The record also reflects that the 
veteran was afforded VA examinations in connection with his 
appeal.  The representative has challenged the adequacy of the 
last examination in particular, arguing that it did not address 
each of the symptoms listed under the schedular criteria for 
psychological disorders, as instructed by the Board's February 
2008 remand.  The Board finds, however, that the examination 
substantially complied with the remand instructions by 
appropriately identifying all of the Veteran's symptoms resulting 
from the schizophrenia.  It is clear from the examination report 
that any symptom not mentioned by the examiner was not referenced 
because the examiner did not find that the Veteran exhibited it.  
Accordingly, the examiner, by identifying all symptoms associated 
with the Veteran's mental disorder and commenting on their 
overall severity, did provide an adequate basis for VA to assign 
a rating for the disorder and has thus, appropriately complied 
with the instructions in the Board remand.  The Veteran was not 
prejudiced by any failure of strict adherence to the exact 
wording of the remand instructions as he was provided with a 
thorough and complete VA examination.  The Board finds that the 
examination report is adequate.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 
38 C.F.R. § 3.159.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected schizophrenia.  The Board has found nothing in 
the historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board attempts 
to determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that consideration of staged ratings was 
appropriate in claims for an increased rating when the facts 
reflect distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings. Hart, 21 Vet. App. at 509-10.

Factual background

Service connection for schizophrenia was granted in a November 
1978 rating decision, the disability was evaluated as 
noncompensably evaluating.  In October 1979, the evaluation 
assigned the PTSD was increased to 50 percent.  In November 1985, 
the rating was decreased to 30 percent.  As already noted, the 
Board recently granted entitlement to a 50 percent rating for the 
disorder; the record reflects that the RO has implemented that 
grant.

The Veteran's current claim for an increased rating for his 
service-connected schizophrenia was received on March 24, 1997.

At a May 1997 VA psychiatric examination, the Veteran complained 
of anxiety, tenseness and depression at times or most of the 
time.  He indicated that he did not like going out because he did 
not feel well when surrounded by a lot of people.  He reported 
persistently waking up shouting, although he could not recall any 
specific dream or nightmare.  The examination report recorded 
that he could not tolerate many medications usually prescribed 
for neuropsychiatric conditions because of a liver condition, and 
could only use minor tranquilizers sparingly.  

On mental status examination, the Veteran was casually but 
adequately dressed and groomed.  He was in contact with reality 
and oriented, but was somewhat hypoactive and not very verbal.  
He reported irritability, getting angry easily and poor sleep.  
He was not actively suicidal or homicidal.  He was referential 
and suspicious of others but was not actively hallucinating.  His 
affect was constricted and his mood was somewhat depressed.  His 
memory was adequate and his intellectual functioning was average.  
His judgment was fair.  He was assigned a current global 
assessment of functioning (GAF) score of 60-65.

VA medical treatment records for May 1997 show that the Veteran 
complained of a depressed mood, anxiety and loss of appetite.  He 
was sleeping well.  He denied crying spells and tiredness.  He 
denied hearing voices or having visual hallucinations.  He stated 
that he sometimes felt irritable and violent but that he had not 
been aggressive.  He denied psychomotor disturbances or hand 
tremors.  His speech was normal in tone and velocity.  He was 
logical, coherent and relevant.  He denied perceptual 
disturbances, suicidal or homicidal ideas and past suicide 
attempts.  His memory and concentration were fair and his 
judgment was poor.

A September 1997 treatment record shows that the Veteran's speech 
was coherent, relevant, logical and he was oriented and calm.  He 
did not evidence a perceptual disorder or delusions.  There were 
no ideas of harm to self or to others.  His judgment was fair.  
The Veteran was found to have a chronic psychiatric condition 
that had not been acutely exacerbated. 

VA medical treatment records dated in April and October 1998 and 
May 1999 document ongoing psychiatric treatment.  In April 1998, 
the Veteran reported feeling down due to a particular medication.  
He noted that he had previously taken another psychiatric 
medication with good results, and he complained of insomnia.  
Mental status examination showed that he was alert, oriented, 
coherent, relevant, and logical.  There were no perceptual 
disorders or delusions and there was no suicidal or homicidal 
ideation.  The Veteran seemed somewhat irritable and demanding 
and had poor judgment.  The examining psychiatrist commented that 
the Veteran's chronic psychiatric condition had not been acutely 
exacerbated.  The psychiatrist changed the Veteran's medication 
from Buspar to Trazadone.  The diagnosis was residual 
schizophrenia and a GAF score of 55 was assigned.  

In an October 1998 VA treatment record, the Veteran was noted to 
be alert, oriented coherent, relevant, and logical.  He had a 
full context of reality and there was no sign of abnormal 
reaction to his medication.  There were no ideas of harm to self 
or to others.  He did have poor judgment.  A GAF score of 50 was 
assigned.  In a May 1999 VA treatment record, the Veteran was 
noted to be coherent, relevant, logical and oriented.  He had a 
depressed mood and constricted affect, along with poor judgment.  
He did not have any suicidal or homicidal ideation.  A GAF score 
of 50 was assigned.  

At a May 2001 VA psychiatric examination, the Veteran reported 
being isolated and withdrawn most of the time.  He explained that 
he was irritable at home because he did not feel well physically.  
He reported experiencing sudden impulses of wanting to hit his 
granddaughter for no reason; he refrained from acting on those 
impulses.
 
On mental status examination, the Veteran was alert and in 
contact with reality.  He was casually dressed and groomed.  His 
answers were relevant and coherent.  He was not delusional or 
actively hallucinating.  He indicated that there were times when 
his mind suddenly would go blank.  He did not describe any 
episodes of overt disorientation and no significant memory or 
intellectual impairment was found by the examiner.  His affect 
was flat and his mood was depressed.  He was oriented.  His 
memory and intellectual functioning were adequate.  His judgment 
was fair.  The Veteran was considered competent to handle VA 
funds and a GAF score of 55-50 was assigned.

At a November 2004 visit with a VA fee-basis psychiatrist, it was 
noted that the Veteran was poorly productive and shy with an 
inappropriate affect.  He displayed silly smiling and was loose 
in his ideation.  He was secluded at home most of the time, with 
faulty interpersonal relations.  The examiner noted that the 
Veteran could not receive antipsychotic medications due to liver 
disease.  The psychiatrist opined that the Veteran was unable to 
work with a very poor prognosis and that the condition was 
permanent in nature with improvement unlikely to occur. 

At a July 2005 VA examination, the Veteran reported that during 
the past year he had been feeling sad and depressed, with 
irritability, loss of energy, insomnia, inability to concentrate, 
anxiety and tension.  He did not report any psychotic or 
cognitive symptoms.  Mental status examination showed that he was 
appropriately dressed with adequate hygiene.  He was cooperative 
and spontaneous.  He was alert and in good contact with reality.  
There was no evidence of psychomotor retardation or agitation. 
There were no tics, tremors, and no abnormal involuntary 
movements.  The Veteran's thought process was coherent and 
logical. There was no evidence of disorganized speech, delusions 
or hallucinations and no looseness of associations.  There were 
no phobias, obsessions or panic attacks, and no suicidal 
ideation.  The Veteran's affect was constricted and his mood was 
depressed.  His memory for recent, remote and immediate events 
was intact and his abstraction capacity was normal.  He was 
oriented to person, place and time and judgment was fair.  The 
examiner stated that the Veteran's signs and symptoms were 
moderately interfering with his employment and social 
functioning.  There was no impairment of thought process and 
communication and no evidence of inappropriate behavior.  The 
Veteran was able to maintain basic activities of daily living. A 
GAF score of 60 was assigned with the examiner finding that the 
Veteran had moderate overall symptoms and moderate impairment in 
social and occupational functioning.  

At a September 2005 visit with the same fee- basis psychiatrist 
who evaluated the Veteran in November 2004, it was noted that the 
Veteran was poorly productive, unspontaneous and childish, and 
had a poor attention span.  He looked at the floor while he spoke 
and he had scarce tools to deal with daily life.  He was secluded 
at home most of the time and had faulty interpersonal relations.  
The psychiatrist opined once again that the Veteran was unable to 
work and that antipsychotic medication should be avoided due to 
severe liver disease.  He also indicated that the Veteran was not 
a candidate for vocational rehabilitation.  The Veteran's 
condition was described as chronic and permanent in nature.  

At a July 2006 visit with the same person, it was noted that the 
Veteran had poor intellectual resources and was poorly 
productive.  He was loose in his ideations, unspontaneous and 
childish.  He was secluded at home most of the time.  He had a 
blunted affect, a low pitch and tone of voice and poor judgment.  
The psychiatrist opined that the Veteran was unable to work with 
a very poor prognosis, and was not a candidate for vocational 
rehabilitation.  

At an August 2008 VA examination, the Veteran reported using 
Valium twice a day for his mental disorder, as well as individual 
psychotherapy with good results.  The Veteran reported that he 
saw his psychiatrist once every two to three months.  The 
examiner found him to be logical, coherent and relevant, without 
delusions, hallucinations, paranoia, thought blocking or mutism.  
The Veteran did report anxiety but was not specific regarding the 
severity, duration or frequency of this problem.  The Veteran 
also reported that he only used medication once in a while due to 
his liver disease.  

Mental status examination showed that the Veteran was clean in 
appearance.  His speech, thought content, thought processes and 
psychomotor activity were all unremarkable.  He did not exhibit 
any delusions and he understood the outcome of his behavior.  He 
also understood that he had a psychiatric problem and was found 
to be of average intelligence.  His affect was normal and his 
mood was good.  He was easily distracted, had a short attention 
span and was unable to do serial 7s.  He also appeared to be 
unable to spell a word both forward and backward.  He did 
interpret proverbs appropriately.  His orientation was intact. 

He reported a sleep impairment for which he was taking 
medication.  He did not exhibit inappropriate behavior or 
obsessive or ritualistic behaviors.  He did not report panic 
attacks, homicidal thoughts or suicidal thoughts.  His mood and 
impulse control were good and he had not had any episodes of 
violence.  He was able to maintain minimum personal hygiene and 
did not have any problems with activities of daily living.  His 
remote, recent and immediate memory were all found to be normal.  
He was able to recount names, dates and events.  

He did not know the details pertaining to his benefit payments 
and reported that his spouse was in charge of his financial 
affairs.  He explained that he had been employed in the light 
construction industry but had retired at some point and indicated 
that the cause of the retirement was his psychiatric problem.  
The examiner did not find that the Veteran had any other disorder 
aside from his residual schizophrenia.  The examiner assigned a 
GAF score of 72.  He noted that this score was assigned to 
reflect that the Veteran had mild symptoms consisting of anxious 
mood, occasional insomnia, occupational dysfunction, flat affect 
and stress.  

Based on his findings the examiner concluded that the Veteran did 
not have total occupational and social impairment due to his 
residual schizophrenia.  He also found that the Veteran did not 
have deficiencies in most areas, including judgment, thinking, 
family relations, work mood and school due to his mental 
disorder.  The examiner did find that the Veteran' mild residual 
schizophrenia symptoms, including anxious mood, occasional 
insomnia, occupational dysfunction, flat affect and stress did 
result in reduced reliability and productivity.  The examiner 
commented that the Veteran was found logical, coherent and 
relevant.  He was without delusions, hallucinations, paranoia, 
thought blocking or mutism.  He was oriented and able to 
interpret abstract thinking.  The examiner found that only 
residual symptoms of the Veteran's longstanding schizophrenia 
persisted.  He had been without medication for psychosis for the 
last five years and reported that he was only taking his daily 
anxiety medication once in a while.  The examiner noted that he 
did review the claims file. 

Analysis

The Veteran's schizophrenia is currently evaluated as 50 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9204 (2009).  
Under that code, a 50 percent disability evaluation is warranted 
for occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R.  § 4.130, Diagnostic Code 9204 
(2009).

A 70 percent disability evaluation is warranted for occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood due 
to symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and an inability to establish and 
maintain effective relationships.

A 100 percent evaluation requires total occupational and social 
impairment due to symptoms such as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, and 
memory loss for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130, Diagnostic Code 9204 (2008). 

Review of the record shows that the Veteran's friendships are 
currently limited to his spouse and suggests that he likely 
experiences difficulty in adapting to stressful circumstances.  
The record also reflects that the veteran's psychiatric symptoms 
include sleep problems, irritability, chronic depression, and 
impulsive thoughts (although he avoids acting on those thoughts 
and has not been violent).  Although at his May 1997 VA 
examination the Veteran was assessed with a GAF score of 60-65, 
his contemporaneous treating VA physicians differed in their 
assessment of his functioning, assigning GAF scores ranging from 
50 to 55. 

The Board notes that GAF scores ranging between 41 and 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  GAF scores ranging between 51 and 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  See generally, 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32) (DSM-IV).  Although the Veteran 
clearly does not manifest many of the symptoms characteristic of 
the GAF score of 50 (and which tend to correspond to the criteria 
for a 70 percent rating), such as suicidal ideation or severe 
obsessional rituals, the Board will resolve reasonable doubt in 
the Veteran's favor, and finds that his schizophrenia 
approximates the criteria for a 70 percent evaluation. 

With respect to whether the Veteran is entitled to a rating in 
excess of 70 percent for schizophrenia, the Board notes that he 
has not demonstrated total occupational and social impairment due 
to such symptoms as impairment in thought processes or 
communication, delusions or hallucinations, persistent danger of 
hurting self or others, intermittent inability to perform 
activities of daily living; disorientation, or memory loss.  The 
VA examiners and treating clinicians have consistently noted that 
the Veteran is oriented on examination and that he had not 
described any periods of disorientation; his cognitive abilities 
were demonstrably intact.  Although he does have ideas of 
reference, the examiners and clinicians have consistently noted 
the absence of hallucination or delusions.  Moreover, although 
chronically depressed, the Veteran has not expressed any suicidal 
ideation and has no history of danger to himself.  Similarly, 
although he is irritable and feels violent at times (such as in 
thinking about striking his grandchild) he notably has not acted 
on his thoughts, and has no history of violence or any other 
indication of being a danger to others.

The Veteran's thought processes were consistently described as 
logical and coherent.  Although the fee basis examiner who 
evaluated the Veteran in November 2004, September 2005 and July 
2006 noted some degree of silliness, other examiners and the 
treating clinicians have noted the absence of any bizarre 
behavior. 

In addition, he admittedly does not experience problems with his 
activities of daily living, and has presented to examinations 
without any indication of deficient dress or grooming.  The 
medical evidence does not suggest that his activities of daily 
living are impacted by his mental disorder.

The veteran has not worked for several years purportedly because 
of his schizophrenia.  His treating clinicians at times assigned 
a GAF score of 50, which can be reflective of the inability to 
hold a job.  In this particular case, however, the Board finds 
that the schizophrenia has not resulted in total occupational 
impairment.  The Veteran's VA examiners (except for the May 2001 
examiner) consistently determined that the Veteran's 
schizophrenia was more moderate in nature than severe, assigning 
GAF scores consistent with this assessment.  The Board also 
points out that a GAF score of 50 is at the high range of the 
subset of scores reflecting severe impairment, and borders the 
moderate range of those scores representing moderate impairment.  
Only the fee basis psychiatrist believed the Veteran's 
schizophrenia resulted in total occupational impairment.  The 
July 2005 examiner found the psychiatric disorder to cause only 
moderate interference with employability, and the August 2008 
examiner, who reviewed the claims files including the fee basis 
psychiatrist's opinion, concluded that the schizophrenia did not 
result in total impairment.  Given the Veteran's actual 
presentation on almost all of the examinations and as reflected 
in treatment records, as well as the symptoms reported, the Board 
finds that the examinations indicating that the psychiatric 
disorder is no more than moderately disabling are of greater 
probative value than the opinion of the fee basis examiner or the 
May 2001 examiner.  The Board finds that the evidence as a whole 
does not demonstrate total occupational impairment due to 
schizophrenia.

Moreover, although the veteran reports that his only friend is 
his spouse, he admittedly will go with his spouse to places 
outside the home.  This is in contrast to his report to the fee 
basis examiner that he is secluded.
 
In short, the evidence does not suggest the presence of total 
occupational or social impairment.  The Veteran does not evidence 
symptoms consistent with those contemplated by the criteria for a 
100 percent evaluation.  Consequently, the Board concludes that 
an evaluation in excess of 70 percent for schizophrenia is not 
warranted.

Accordingly, the veteran is entitled to a 70 percent evaluation, 
but not higher, for his service-connected schizophrenia.

The Board has considered whether a rating higher than 70 percent 
is warranted for any discrete period during the course of this 
appeal.  The records have been remarkably consistent in 
demonstrating no more than a 70 percent level of impairment.  The 
May 2001 examiner and fee basis examiner's findings, as already 
discussed, are generally inconsistent with the remainder of the 
evidence of record, and in the Board's opinion did not represent 
an instance of worsening in the underlying disability during 
those periods.  The Board therefore finds that the Veteran is not 
entitled to assignment of a rating higher than 70 percent rating 
for any portion of this appeal.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board lastly has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2009).  The governing norm for extraschedular 
consideration is a finding that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  The 
criteria for the Veteran's psychiatric disorder specifically 
contemplate, and are largely defined in terms of, interference 
with employment.  The record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards.  As already 
noted, the Veteran has been unemployed for a number of years.  At 
one point he was receiving disability benefits from the SSA.  
Notably, however, with the exception of one VA and one VA fee 
basis examiner, the Veteran's schizophrenia has been found to 
interfere with employment to only a moderate extent.  Mental 
status examinations and the Veteran's own report of symptoms are 
consistent with, at most, moderate interference with employment.

In short, the symptoms associated with the schizophrenia since 
the claim was filed are reasonably contemplated by the 70 percent 
evaluation.

In addition, there is no evidence that the veteran's psychiatric 
disability has necessitated frequent periods of hospitalization 
or that the manifestations of the disability are unusual or 
exceptional.  Although a liver problem apparently prevents him 
from using the full spectrum of psychiatric medication, he 
clearly is able to use some psychiatric medication, and even with 
such restricted access to medication his symptoms remain moderate 
in nature.  Therefore, the Board finds that the criteria for 
submission for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 237 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

Subject to the controlling regulations applicable to the payment 
of monetary benefits, a 70 percent rating for schizophrenia is 
granted. 


REMAND

The Veteran seeks service connection for bilateral eye 
disability, claimed primarily as glaucoma.  He contends that the 
disorder is secondary to his service-connected diabetes mellitus.

The records on file document farsightedness since at least the 
1980s.  In 2007, he presented for VA treatment with complaints of 
distance vision problems.  He was found to have open angle 
glaucoma due to optic cup asymmetry and incipient cataracts; the 
clinicians noted the absence of any ocular manifestations from 
diabetes.  He attended a VA examination in July 2007, at which 
time he was diagnosed as having refractive error and bilateral 
senile cataracts.  The examiner noted that the Veteran was a 
glaucoma suspect, but that more observation was needed before a 
definitive diagnosis could be rendered.  The examiner did note 
the absence of any diabetic retinopathy.  The examiner concluded 
that the Veteran's loss of vision was related to refractive 
error; that the loss of vision and cataracts were not caused by 
or a result of diabetes mellitus; and that he could not resolve 
the matter of the relationship between any glaucoma and diabetes 
mellitus without resort to mere speculation.

Subsequent VA treatment records show that the Veteran is in fact 
considered to have controlled glaucoma.

Given the evidence subsequent to the July 2007 examination 
suggesting that the Veteran does have glaucoma, and as it is not 
clear from the examiner's inability to offer an opinion without 
resort to speculation whether there is additional information 
that could enable the examiner to provide the necessary opinion 
or whether the inability to provide the opinion was based on the 
limits of medical knowledge, see Jones v. Shinseki, 23 Vet. App. 
382 (2010), the Board finds that additional examination of the 
Veteran is necessary.

The Board also points out that the RO has not at any point 
provided the Veteran with 38 U.S.C.A. § 5103(a)-compliant notice 
as to his eye disorder claim.

Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The RO should send the Veteran a letter 
that complies with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) as to the claim 
remaining on appeal.  The letter must 
advise the Veteran of the information and 
evidence necessary to substantiate the 
claim for service connection, to include on 
a secondary basis.  The letter must also 
specifically inform the Veteran which 
portion of the evidence is to be provided 
by the claimant, and which part, if any, 
the RO will attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

2.  The RO should contact the Veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess additional 
records pertinent to the claim.  When the 
requested information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.

3.  If the RO is unsuccessful in obtaining 
any medical records identified by the 
veteran, it should inform the Veteran and 
his representative of this and ask them to 
provide a copy of the outstanding medical 
records. 

4.  Then, the RO should arrange for the 
Veteran to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature, extent and etiology 
of any currently present eye disability.  
All indicated studies should be conducted.  

With respect to each eye disorder 
identified, the examiner should provide an 
opinion concerning whether it is at least 
as likely as not that such disorder is 
etiologically related to service, and 
whether such disorder was caused or 
chronically worsened by service-connected 
disability (and diabetes mellitus in 
particular). 

The Veteran's claims files must be made 
available to the examiner for review.  

5.  The RO should then prepare a new rating 
decision and readjudicate the issue 
remaining on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a supplemental statement of the 
case, and provide the Veteran and his 
representative an opportunity to respond. 

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the case 
and the period for submission of additional information or 
evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has 
expired, if applicable, the case should be returned to the Board 
for further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by the RO.  The Veteran and his representative have 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


